DETAILED ACTION

This office action is in regards to a 371 application filed January 22, 2020 to PCT/EP2018/070153 filed July 25, 2018 and claiming priority to foreign application EP17183283.5 filed July 26, 2017.  Claims 1-15 have been cancelled without prejudice.  Claims 16-29 are new and currently being examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16-19, 22-25, and 28-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wacharawichanant et al. (Macromol. Symp. 2015, vol. 354, pp.163-169). 
In regards to claims 16 and 19, Wacharawichanant et al. teach acrylonitrile-butadiene-styrene (ABS) / zinc oxide (ZnO) nanocomposites wherein polystyrene-co-maleic anhydride (SMA) is used as a compatibilizer [Summary]. Wacharawichanant et al. teach in 4 wt.% SMA, 1-7 wt.% of ZnO nanoparticles, and the remainder ABS [Table 1; p.164 – Sample Preparation].  Wacharawichanant et al. anticipate the instant claims.
In regards to claims 17-18, Wacharawichanant et al. teach ZnO with an average particle size of 67 nm [Table 1; p.164 – Materials].
In regards to claim 22-25, Wacharawichanant et al. do not teach a modified polysiloxane, therefore the amount is considered zero meeting the instant claim limitations dependent on claim 16.
In regards to claim 28, Wacharawichanant et al. teach the identical or substantially identical styrene-based copolymer, inorganic metal compound nanoparticle, and polymeric compatibilizing agent as the recited claimed, one of ordinary skill in the art at the time of invention was made, would have expected that the compound properties of Wacharawichanant et al. will inherently be the same as claimed (i.e., a minimum normal load of at least 300 g in a scratch resistance test). If there is any difference between the product of Wacharawichanant et al. and the product of the instant claims the difference would have been minor and obvious.  “Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP 2112.01(I). 
In regards to claim 29, Wacharawichanant et al. teach the acrylonitrile-butadiene-styrene (ABS), zinc oxide (ZnO), and polystyrene-co-maleic anhydride (SMA) nanocomposites were prepared by mixing in an internal mixer at 170°C and screw speed of 50 rpm for 10 min and then compression-molded in a hot press at 170°C for 20 min [p.164 – Sample preparation].  Wacharawichanant et al. teach the glass transition temperature of the nanocomposites in the range of 105.2 +/- 0.8°C [p.166 – Thermal Properties], therefore the composition is mixed (i.e., 170°C) at a temperature above the glass transition temperature.    

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 2008/0160289 A1).
Lin discloses a substrate comprising a coating composition of silica nano-particles having enhanced mar and scratch resistance [Abstract; 0049]. Lin discloses a binder comprising about 5-95 wt.% of a film forming polymer and 5-95 wt.% of a crosslinking agent for the binder; about 0.1-20 wt.% based on the weight of the binder of dispersed silica nano-particles, preferably 0.5-10 wt.% [0035-0036]; and about 0.1 to 5 wt.%, based on the weight of the binder of a flow control agent such as polyether modified dimethyl polysiloxane copolymer and polyester modified polydimethyl siloxane [0127]. Lin discloses the binder polymer is preferred to comprise 35-50 wt.% styrene, 15-25 wt.% ethylhexyl methacrylate, 15-20 wt.% isobornyl methacrylate, and 20-30 wt.% hydroxyethyl methacrylate [0064] wherein the hydroxyl groups are crosslinked with polyisocyanates, melamines, or silanes [0097] and to one of ordinary skill would be considered to be one crosslinked styrene-based copolymer.  Lin does disclose an organic carrier solvent is used to mix the components but the composition is dried and cured to remove the solvent at ambient or heated conditions to form the coating [0131], therefore the final clear coating comprises a crosslinked styrene-based copolymer, silica nano-particles, and a polyether or polyester modified polydimethyl siloxane.

Allowable Subject Matter
In regards to claims 21, 26, and 27, the following is a statement of reasons for the indication of allowable subject matter:  In regards to claim 21, Wacharawichanant et al. and Lin do not teach or fairly suggest a thermoplastic polymer composition comprising (A) at least one styrene-based copolymer, (B) at least one inorganic metal compound nanoparticle, (C) at least one polymeric compatibilizing agent and (D) at least one modified polysiloxane compound.  In regards to claim 26, Wacharawichanant et al. and Lin do not teach or fairly suggest a thermoplastic polymer composition comprising (C) at least one In regards to claim 27, Wacharawichanant et al. and Lin do not teach or fairly suggest a thermoplastic polymer composition comprising (A) at least one styrene-based copolymer selected from poly(styrene-co-acrylonitrile) (SAN), poly(α-methyl styrene-co-acrylonitrile) (AMSAN), poly(styrene-co-methyl methacrylate) (SMMA), and mixtures thereof.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD GRINSTED whose telephone number is (571)270-7634.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RONALD GRINSTED/Examiner, Art Unit 1763